DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

With regard to Claim 1, the term “bed length” will be examined according to [0024] of the instant specification to mean the same thing as “bed radius”.
With regard to Claim 8, the term “monodisperse” is defined according to the instant specification [0018] as “all beads having a radius of ± about 10% of a targeted or labeled radius”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kinna et al (“IMAC capture of recombinant protein from unclarified mammalian cell feed stream”) in view of Gjerde (US 2016/0223441) and Sterogene Bioseparations (“Q Cellthru BigBead Plus”).
With regard to Claim 1, Kinna et al (Kinna) discloses that fusion-tag affinity chromatography is a key technique to recombinant protein purification (Abstract). Kinna discloses a process employing radial flow chromatography with 300-500 micron diameter agarose resin beads that allow free passage of cells but capture histidine-tagged proteins from the feed stream (Abstract).
Kinna discloses a radial flow chromatography column system comprising a radial flow chromatography column having a bed length of about 3 cm to about 50 cm (P131, Figure 1, P132/C1/Radial Flow Chromatography Operation, radial flow column having 6 cm bed height (radius)). Kinna discloses a plurality of beads packed in the radial flow chromatography column, wherein each bead comprises one or more pores (P131, Figure 1, Column 1, attractive options for primary recovery include use of resins in the 
Kinna discloses unclogged interstitial channels formed between the beads (Abstract, the fact that the agarose resin beads allow free passage of cells is evidence that there are unclogged interstitial channels formed between the beads through which the cells pass freely).
Kinna discloses wherein at least about 80% of the plurality of beads have a diameter of about 200 micron to about 500 micron, wherein the beads have an average radius R of about 100 micron to about 250 micron (Abstract, 300 micron to 500 micron diameter agarose beads (150 micron to 250 micron radius)). Kinna does not describe the diameter as an average diameter; therefore, Kinna is interpreted to mean that all the beads have a diameter between 300 micron to 500 micron.
However, Kinna is silent to wherein each pore has a diameter of about 250 angstrom to about 5,000 angstrom.
Gjerde discloses devices and methods for purifying, detecting and using biological cells (Abstract). Gjerde discloses that affinity resins including agarose, such as disclosed in Kinna, swell in the presence of water or polar solvents, producing beads with a pore diameter of up to 500 angstroms ([0194]). Furthermore, the beads used by Gjerde have uniform sizes, and the beads are large enough to prevent the closure to 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each pore of the agarose bead affinity resin of Kinna has a diameter of about 250 angstrom to about 5,000 angstrom, as taught by Gjerde, since agarose bead affinity resins swell in the presence of water or polar solvents, producing beads with a pore diameter of up to 500 angstroms.
Kinna discloses wherein the beads maintain their size under flow rates of 0.1 column volumes to 1 column volumes per minute (Abstract, P132/Column 1, the operational flow rates of the radial flow column was 1 column volume per minute, and the cells were able to pass freely through the packed chromatography column, suggesting that the beads maintained their size under flow rates of up to 1 column volume per minute). Kinna discloses that the radial flow column was packed with Sterogene CellThru Big Bead IMAC resin (P131/Colum 2).
However, modified Kinna is silent to wherein the beads maintain their size under flow rates to 10 column volumes per minute.
Sterogene Bioseparations discloses the Q CellThru BigBead Plus agarose resin which has 300 micron – 500 micron diameter (Page 1), the same diameter as the Sterogene CellThru Big Bead IMAC resin used by Kinna. Sterogene Bioseparations discloses that the resins are made of a hardened agarose matrix which gives the matrix increased chemical and mechanical stability (Page 1). Furthermore, it would be obvious to increase the mechanical stability of the IMAC resin of Kinna in order to ensure that the cells remain viable and pass freely through the radial flow column as process factors 
Finally, the instant specification discloses that it is the rigidity of the gel bed that allows flow rates of 0.1 column volumes to 10 column volumes per minute without narrowing the interstitial channels ([0037]).
It would have been obvious to one of ordinary skill in the art for wherein the beads of modified Kinna maintain their size under flow rates to 10 column volumes per minute, as taught by Sterogene Bioseparations and Kinna, by hardening the agarose resin of the beads to increase mechanical stability or rigidity of the packed beads, and in order to ensure that the cells remain viable and pass freely through the radial flow column as process factors including flow rate and cell density are optimized to improve yield.
With regard to Claims 2 and 3, Kinna discloses the bead is made of a polymer (Claim 2), wherein the bead is a polymer bead (Claim 3) (Abstract, agarose (polymer) resin beads).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinna et al (“IMAC capture of recombinant protein from unclarified mammalian cell feed stream”) in view of Gjerde (US 2016/0223441) and Sterogene Bioseparations (“Q Cellthru BigBead Plus”), as applied to the claims above, and in further view of Berthod et al (“Facile monitoring and evaluation of bacteria in a fermentation process using perfusion chromatography and polarimetry detection”).
With regard to Claims 4 and 5, modified Kinna is silent to wherein any beads having r<0.414 R have been removed (Claim 4), wherein any beads having r<0.225 R have been removed (Claim 5).
Berthod et al (Berthod) summarizes a theory of the close-packing of spheres to show that common bacteria should be able to perfuse in the interparticle voids of a 50 micron porous polymer particle packing (Abstract). Berthod discloses that close packing of uniform spheres yields two types of interstitial sites: octahedral sites and tetrahedral sites (P27, A.2; P28, A.2.4). The octahedron sites could contain a small sphere of diameter equal or smaller to 0.414 D (D being the diameter of the spheres, P26, A.1), and the tetrahedron sites could host a very small sphere of diameter equal or lower than 0.225 D (P28, A.2.4). From a chromatographic point of view, since the size of the interstitial sites are bigger than the apertures between the spheres (0.155 D), these apertures give the size of the material that can go through a column closely packed and used to separate deformable material such as cells (P28, A.2.4).
Furthermore, the beads used by Gjerde have uniform sizes, and the beads are large enough to prevent the closure to cells of the interstitial spaces and flow paths ([0104]). Finally, Gjerde discloses that beads with a large particle size distribution can result in small beads that can fill the interstitial spaces which may obstruct flow paths and trap and/or damage the biological cells ([0079]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein any beads of modified Kinna having r<0.414 R have been removed (Claim 4), wherein any beads having r<0.225 R have been removed (Claim 5), as taught by Berthod and Gjerde, since in a uniform packing of spherical 
With regard to Claims 6 and 7, modified Kinna is silent to wherein the interstitial channels have: a tetrahedron site radius rtet = 0.225 R, an octahedron site radius roct = 0.414 R, or both (Claim 6), or wherein the interstitial channels have a narrowest channel radius rcha = 0.155 R (Claim 7).
Berthod et al (Berthod) summarizes a theory of the close-packing of spheres to show that common bacteria should be able to perfuse in the interparticle voids of a 50 micron porous polymer particle packing (Abstract). Berthod discloses that close packing of uniform spheres yields two types of interstitial sites: octahedral sites and tetrahedral sites (P27, A.2; P28, A.2.4). The octahedron sites could contain a small sphere of diameter equal or smaller to 0.414 D (D being the diameter of the spheres, P26, A.1), and the tetrahedron sites could host a very small sphere of diameter equal or lower than 0.225 D (P28, A.2.4). From a chromatographic point of view, since the size of the interstitial sites are bigger than the apertures between the spheres (0.155 D), these apertures give the size of the material that can go through a column closely packed and used to separate deformable material such as cells (P28, A.2.4).
Furthermore, the beads used by Gjerde have uniform sizes, and the beads are large enough to prevent the closure to cells of the interstitial spaces and flow paths ([0104]). Finally, Gjerde discloses that beads with a large particle size distribution can result in small beads that can fill the interstitial spaces which may obstruct flow paths and trap and/or damage the biological cells ([0079]).
tet = 0.225 R, an octahedron site radius roct = 0.414 R, or both (Claim 6), or wherein the interstitial channels have a narrowest channel radius rcha = 0.155 R (Claim 7), as taught by Berthod and Gjerde, since these interstitial channel properties are indicative of closely packed, uniform spheres, and since Gjerde discloses that bead of uniform size are desirable to avoid trapping and/or damaging of biological cells.
With regard to Claim 8, modified Kinna is silent to wherein the beads are monodisperse.
Berthod discloses that while perfectly uniform and monodisperse liquid chromatography packing does not exist, such uniform and monodisperse liquid chromatography packing is ideal (P27, A.2). 
Furthermore, the beads used by Gjerde have uniform sizes, and the beads are large enough to prevent the closure to cells of the interstitial spaces and flow paths ([0104]). Finally, Gjerde discloses that beads with a large particle size distribution can result in small beads that can fill the interstitial spaces which may obstruct flow paths and trap and/or damage the biological cells ([0079]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the beads of modified Kinna are monodisperse, as taught by Berthod and Gjerde, since uniform and monodisperse liquid chromatography packing is ideal, and since beads with a large particle size distribution can result in .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinna et al (“IMAC capture of recombinant protein from unclarified mammalian cell feed stream”) in view of Gjerde (US 2016/0223441) and Sterogene Bioseparations (“Q Cellthru BigBead Plus”).
With regard to Claim 17, Kinna et al (Kinna) discloses that fusion-tag affinity chromatography is a key technique to recombinant protein purification (Abstract). Kinna discloses a process employing radial flow chromatography with 300-500 micron diameter agarose resin beads that allow free passage of cells but capture histidine-tagged proteins from the feed stream (Abstract).
Kinna discloses a radial flow chromatography filtration system comprising a radial flow chromatography column having a bed length of about 3 cm to about 50 cm (P131, Figure 1, P132/C1/Radial Flow Chromatography Operation, radial flow column having 6 cm bed height (radius)). Kinna discloses a plurality of beads packed in the radial flow chromatography column, wherein each bead comprises one or more pores (P131, Figure 1, Column 1, attractive options for primary recovery include use of resins in the form of large diameter beads that create a highly porous bed enabling simultaneous protein capture and concentration while allowing cells to pass through; such large bead diameter chromatography resins are made from agarose beads typically between 300 micron and 500 micron in diameter that can be combined with radial flow chromatography).

Kinna discloses an unclarified feed stream comprising a plurality of particles (Title, Abstract).
Kinna discloses wherein at least about 80% of the plurality of beads have a diameter of about 200 micron to about 500 micron, wherein the beads have an average radius R of about 100 micron to about 250 micron (Abstract, 300 micron to 500 micron diameter agarose beads (150 micron to 250 micron radius)). Kinna does not describe the diameter as an average diameter; therefore, Kinna is interpreted to mean that all the beads have a diameter between 300 micron to 500 micron.
However, Kinna is silent to wherein each pore has a diameter of about 250 angstrom to about 5,000 angstrom.
Gjerde discloses devices and methods for purifying, detecting and using biological cells (Abstract). Gjerde discloses that affinity resins including agarose, such as disclosed in Kinna, swell in the presence of water or polar solvents, producing beads with a pore diameter of up to 500 angstroms ([0194]). Furthermore, the beads used by Gjerde have uniform sizes, and the beads are large enough to prevent the closure to cells of the interstitial spaces and flow paths ([0104]). The average bead sizes are large, and have diameters of greater than 15 microns to 500 microns ([0104]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each pore of the agarose bead affinity resin of Kinna 
Kinna discloses that the diameter of the frit pore is about 3 to about 10-fold larger than the largest particle in the unclarified feed stream (P133/Column 2/CHO Cell Passage through Radial Flow Column, 200 micron frit pore size allowed 15.21 micron cells to remain viable and pass freely through the column; the largest particles were cell aggregates of >22 microns, indicating that the frit pores were 9-fold larger than the largest particle of the unclarified feed stream).
However, modified Kinna is silent to wherein the diameter of each of the interstitial channels is about 3 to about 10-fold larger than the largest particle in the unclarified feed stream.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the diameter of each of the interstitial channels of modified Kinna is about 3 to about 10-fold larger than the largest particle in the unclarified feed stream, as taught by Kinna, in order for the cells to remain viable and pass freely through the column, as indicated by the diameter of the frit pore being 9-fold larger than the largest particle in the unclarified feed stream.
With regard to Claims 18 and 19, Kinna discloses the bead is made of a polymer (Claim 18), wherein the bead is a polymer bead (Claim 19) (Abstract, agarose (polymer) resin beads).


Response to Arguments
Applicant’s arguments filed 25 February 2021, with respect to the 102 rejection of Claims 1 and 2 over Kirkland have been fully considered and are persuasive.  The 102 rejections of Claims 1 and 2 over Kirkland has been withdrawn. 
Applicant’s arguments with respect to the rejection of Claim 1 under Kinna and Gjerde have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kinna, Gjerde, and Sterogene Bioseparations.
Applicant's arguments with regard to Claim 17 have been fully considered but they are not persuasive. Applicant argues Kinna neither teaches nor suggests that the diameter of each of the interstitial channels is about 3 to about 10-fold larger than the largest particle in the unclarified feed stream. However, the Examiner argues that it would be obvious for the interstitial channels to be about 3 to about 10-fold larger than the largest particle in the unclarified feed stream based on the ratio of the frit pore size of Kinna to the largest particle in the unclarified feed stream of Kinna.
Finally, Applicant makes arguments on Page 8 regarding what purchasers of the system have expressed to the inventors regarding superior results of the claimed invention.
However, the statements in this section are treated as arguments and not evidence of commercial success, criticality, or unexpected results since these statements are not present in signed affidavits or declarations. See especially MPEP § 716.01-716.03. As above, while Applicant’s arguments, including arguments regarding superior results of the claimed invention, directed to the rejection of Claim 1 under 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777